DETAILED ACTION
This Office Action is responsive to Application 16,327,567 filed on February 22, 2019.
Claims 1, & 3 – 17 are being considered on the merits.  
Claim 2 is cancelled and, thus, it is not being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted three information disclosure statements (IDS).  One information disclosure statement (IDS) submitted on February 22, 2019 was filed on the mailing date of the Application 16,327,567 on February 22, 2019. The other two information disclosure statements (IDS) were submitted on October 31, 2019 and September 16, 2020, respectively. The three submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on May 16, 2019 have
been received.

Priority
Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.

Drawings
The drawings filed on February 22, 2019 are accepted. 

Claim Objections
Claim 16 is objected to because of the following informalities:
In claim 16, the preamble of the claim is mistakenly amended to depend upon claim 10, a system claim, instead of claim 15, a method claim. Appropriate correction is required. For examination purposes, claim 16 shall be construed to depend upon claim 15. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and are
being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim
limitation(s) uses a generic placeholder that is coupled with functional language without reciting
sufficient structure to perform the recited function and the generic placeholder is not preceded by a
structural modifier. Such claim limitation is: "drive mechanism configured to” in claim 1 and this limitation does not recite sufficient structure, material, or acts for performing the claimed functions.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.
112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the
specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-
AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations) to avoid them being
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient
structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations
recite sufficient structure to perform the claimed function so as to avoid them being interpreted under
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, & 3 -10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation element “the pressure interface" in “a port fluidically coupling the pressure interface to the interior cavity of the nozzle” limitation.  There is insufficient antecedent basis for this limitation element in the claim. It is suggested that this limitation be amended to overcome the insufficient antecedent basis rejection. For example, Applicant may amend this limitation to read as follows:  “a port fluidically coupling a pressure interface to the interior cavity of the nozzle, wherein the pressure interface fluidically coupled to the port.” Alternatively, Applicant may cancel claim 1 to overcome this claim rejection. On the other hand, claims 3 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claims 3 – 10 depend, directly or indirectly, upon indefinite independent claim 1. For examination purposes, the claim limitation “a port fluidically coupling the pressure interface to the interior cavity of the nozzle” in claim 1 shall be construed as definite.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, & 11-14 are rejected under 103 as being un-patentable over Hoelldorfer (US Pub. 2018/0200955), in view of Russell (US Pub. 2016/0370246). 

Hoelldorfer teaches the usage of a pressure sensor inside a nozzle to detect the pressure of the liquid therein. With respect to claim 1 specifically, Hoelldorfer teaches an additive manufacturing system for printing three-dimensional parts in a layer-by-layer manner (Hoelldorfer: Abstract), the system comprising:
a drive mechanism configured to feed a molten consumable material (Hoelldorfer: para [0084], The feed device 14 [i.e., drive mechanism] is provided, in at least one operation, to feed a printing material 16 to the printing head unit 12. The feed device 14 is provided for feeding the printing material 16 to the printing head unit 12 in the form of a filament; para [0072], it would also be conceivable that the nozzle 42 is disposed only behind the nozzle heating system 68, and that the printing material 16 is melted [i.e., molten consumable material] directly in the nozzle heating system);
Hoelldorfer: Fig 4A, module 42; para [0073], the printing head unit 12, a printing material 16 is conducted into the nozzle 42 through a channel 70 in the basic body 46. In the nozzle 42, the printing material 16 is melted by way of the nozzle heating system 68, so that it can be pressed out of the nozzle 42. In this regard, the printing material 16 is melted in the region of the nozzle heating system 68, and extruded by way of an outlet opening 72 of the nozzle 42) comprising: 
a nozzle tip through which the molten consumable material is discharged as an extrudate (Hoelldorfer: Fig 5A, module 72; para [0073]); 
a port fluidically coupling the pressure interface to the interior cavity of the nozzle (Hoelldorfer:  para [0081], The sensor unit 38 is configured as a pressure sensor. The sensor unit 38 has at least one sensor element 40 [i.e., pressure interface], which is disposed [i.e., coupled] in a nozzle 42 of the printing head unit 12. The sensor element 40, which is configured as a sensor tip and is provided for recording a pressure, projects through an opening in the basic body 46 as well as an opening in the nozzle 42 of the printing head unit 12, into an interior of the nozzle 42 [i.e., interior cavity]; para [0025], in this connection a “pressure sensor” should be understood, in particular, to be a sensor unit that is provided for recording at least one parameter of a physical pressure, wherein recording can take place actively, in particular by generation and emission of an electrical measurement signal, and/or passively, in particular by recording of property changes of a sensor component; Explanation: the limitation elements “port” and “fluidically coupling” are not explicitly detailed by Hoelldorfer. This limitation element shall be detailed by Russell. See analysis above for limitation elements explicitly detailed by Hoelldorfer]); and
 a pressure interface fluidically coupled to the port (Hoelldorfer: para [0081]; Explanation: the limitation elements “port” and “fluidically coupled” are not explicitly detailed by Hoelldorfer. This limitation element shall be detailed by Russell. See analysis above for limitation elements explicitly detailed by Hoelldorfer); and 
Hoelldorfer: para [0081], has a sensor unit 38, which is provided for direct measurement of a pressure of the printing material 16 in the printing head unit 12. The sensor unit 38 is provided for direct measurement of a relative pressure of the printing material 16 in the printing head unit 12, relative to an ambient pressure. The sensor unit 38 is configured as a pressure sensor. The sensor unit 38 has at least one sensor element 40 [i.e., pressure interface], which is disposed in a nozzle 42 of the printing head unit 12. The sensor element 40, which is configured as a sensor tip and is provided for recording a pressure [i.e., through the pressure interface], projects through an opening in the basic body 46 as well as an opening in the nozzle 42 of the printing head unit 12, into an interior of the nozzle 42 [i.e., interior cavity]) and 
provide feed back to the drive mechanism to correct volumetric flow errors (Hoelldorfer: para [0027], 3D printing device has a control and/or regulation unit [i.e., which controls the drive mechanism] that is provided for control [i.e., feed back] and/or regulation [i.e., correct] of at least one pressure parameter [i.e., volumetric flow errors]. Preferably, the control and/or regulation unit is provided for control and/or regulation of at least one pressure parameter in real time. The control and/or regulation unit serves, in particular for optimal adaptation of pressure parameters to a printing process. For this purpose, the control and/or regulation unit is provided, in particular, for calculation of an equation regarding process quality . . . the control and/or regulation unit is provided for adapting a printing speed, a temperature of the printing head unit, a temperature of the printing baseplate, a temperature of the printed object or its surroundings and/or a pressure of the printing material in the nozzle, as a function of a desired quality of the printed object and/or a desired printing speed. In order to develop a process control tool for the 3D printing device . . . a numerical approach is proposed, which takes into consideration the relationships between the printing process itself and the material properties of the printing material. In this regard, these relationships are preferably described with equations that represent how the parameters influence the material properties of the printed printing material. The equations are subsequently preferably unified as a single equation, using multiple regression processes . . . In particular, in this way a printing process can be controlled in targeted manner]; Explanation: The detailed specification of the instant application, para [0033], indicates that the volumetric flow/error is derived from the “flow rate of the extrudate” [i.e., printing speed] / “sensed pressure” [i.e., pressure of printing material in the nozzle]. Hoelldorfer suggests the presence of the volumetric flow/error parameter, because printing speed and pressure of printing material in the nozzle parameters are present in Hoelldorfer and the volumetric flow/error parameter could have be derived by general math calculation by the one of ordinary skill in the art),
but Hoelldorfer does not teach the detail of the pressure sensor inside the nozzle. With respect to claim 1, Hoelldorfer does not explicitly disclose an additive manufacturing system for printing three-dimensional parts in a layer-by-layer manner, the system comprising:
a port fluidically coupling the pressure interface to the interior cavity of the nozzle;  and 
a pressure interface fluidically coupled to the port. 

However, Russell teaches the detail of the pressure sensor inside the nozzle. More specifically, Russell teaches the pressure sensor that is fluidically coupled to a port via a pressure interface to detect the pressure of the fluid. With respect to claim 1 specifically, Russell teaches an additive manufacturing system for printing three-dimensional parts in a layer-by-layer manner (Russell: Abstract), the system comprising:
a port fluidically coupling the pressure interface to the interior cavity of the nozzle (Russell: paras [0057] – [0058], the pressure port body 210 includes a protrusion 220. The protrusion 220 [i.e., length of port] may extend from a bottom surface 214 of the pressure port body 210 and away from the top surface 212 of the pressure port body 210. An aperture 225 [i.e., diameter of port] may extend across the pressure port body 210 from a top opening 222 to a bottom or distal opening 224 in the protrusion 220. The aperture 225 may provide a defined path for fluid communication across the pressure port body 210 . . . The pressure transducer 230 [i.e., pressure sensor] may be in fluid communication with the aperture 225. For example, the pressure transducer 230 may be coupled to the top surface 212 of the pressure port body 210 such that the pressure transducer 230 is in fluid communication with the aperture 225; para [0030], The pressure transducer 130 may comprise any type of pressure sensing element or component. In some embodiments, a MEMS transducer may be used. The portion [i.e., pressure interface] of the pressure transducer 130 configured for interaction with the fluid to be measured may be positioned in fluid communication with the aperture (125 of FIG. 4) while the remaining surfaces of the pressure transducer 130 may be isolated from fluid communication with the aperture (125 of FIG. 4) due to one or more of: the impermeability of the pressure port body 110, seals preventing fluid communication  around the periphery of the pressure port body 110, and the nature of the bond or seal between the pressure transducer 130 and the transducer surface 112; para [0021]); and 
a pressure interface fluidically coupled to the port (Russell: paras [0057] – [0058]; paras [0030] & [0021]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoelldorfer and Russell because Russell teaches the missing detail of the pressure sensor and its interface for the pressure sensor used in the Hoelldorfer system.  

Regarding claim 5, modified Hoelldorfer further teaches the system according to claim 1, wherein the pressure interface includes an interface cavity that is fluidically coupled to the interior Hoelldorfer: Fig. 5A, module 72; para [0081]; Russell: Fig. 4, module 110; paras [0058] & [0040]).  

Hoelldorfer teaches the usage of a pressure sensor inside a nozzle to detect the pressure of the liquid therein. With respect to claim 11 specifically, Hoelldorfer teaches a method for printing a three-dimensional part with an additive manufacturing system (Hoelldorfer: Abstract), the method comprising: 
heating a consumable material to a molten state (para [0072], it would also be conceivable that the nozzle 42 is disposed only behind the nozzle heating system 68, and that the printing material 16 is melted [i.e., molten state] directly in the nozzle heating system 68); 
feeding the molten consumable material through an extruder (Hoelldorfer: para [0084], The feed device 14 is provided, in at least one operation, to feed a printing material 16 to the printing head unit 12. The feed device 14 is provided for feeding the printing material 16 to the printing head unit 12 in the form of a filament. The feed device 14 is disposed on a rear of the housing 54 of the 3D printing device 10. The feed device 14 is configured as a Bowden extruder); 
filling an interior cavity of a nozzle with the molten consumable material and discharging the molten consumable material as an extrudate through a nozzle tip of the nozzle in response to feeding the molten consumable material (Hoelldorfer: Fig 4A, module 42; para [0073], the printing head unit 12, a printing material 16 is conducted into the nozzle 42 through a channel 70 [i.e., nozzle tip] in the basic body 46. In the nozzle 42, the printing material 16 is melted by way of the nozzle heating system 68, so that it can be pressed out of the nozzle 42. In this regard, the printing material 16 is melted in the region of the nozzle heating system 68, and extruded by way of an outlet opening 72 of the nozzle 42); 
Hoelldorfer:  para [0081], The sensor unit 38 is configured as a pressure sensor. The sensor unit 38 has at least one sensor element 40 [i.e., pressure interface], which is disposed [i.e., coupled] in a nozzle 42 of the printing head unit 12. The sensor element 40, which is configured as a sensor tip and is provided for recording a pressure, projects through an opening in the basic body 46 as well as an opening in the nozzle 42 of the printing head unit 12, into an interior of the nozzle 42 [i.e., interior cavity]; para [0025], in this connection a “pressure sensor” should be understood, in particular, to be a sensor unit that is provided for recording at least one parameter of a physical pressure, wherein recording can take place actively, in particular by generation and emission of an electrical measurement signal, and/or passively, in particular by recording of property changes of a sensor component; Explanation: the limitation elements “port” and “fluidically coupling” are not explicitly detailed by Hoelldorfer. This limitation element shall be detailed by Russell. See analysis above for limitation elements explicitly detailed by Hoelldorfer]); and 
operably measuring a pressure within the interior cavity of the nozzle through the pressure interface using a pressure sensor wherein the sensed pressure is correlated to a volumetric flow rate (Hoelldorfer: para [0081], has a sensor unit 38, which is provided for direct measurement of a pressure of the printing material 16 in the printing head unit 12. The sensor unit 38 is provided for direct measurement of a relative pressure of the printing material 16 in the printing head unit 12, relative to an ambient pressure. The sensor unit 38 is configured as a pressure sensor. The sensor unit 38 has at least one sensor element 40 [i.e., pressure interface], which is disposed in a nozzle 42 of the printing head unit 12. The sensor element 40, which is configured as a sensor tip and is provided for recording a pressure [i.e., through the pressure interface], projects through an opening in the basic body 46 as well as an opening in the nozzle 42 of the printing head unit 12, into an interior of the nozzle 42 [i.e., interior cavity; Hoelldorfer: para [0027], 3D printing device has a control and/or regulation unit  that is provided for control  and/or regulation [i.e., correlated] of at least one pressure parameter [i.e., volumetric flow rate]. Preferably, the control and/or regulation unit is provided for control and/or regulation of at least one pressure parameter in real time. The control and/or regulation unit serves, in particular for optimal adaptation of pressure parameters to a printing process. For this purpose, the control and/or regulation unit is provided, in particular, for calculation of an equation regarding process quality . . . the control and/or regulation unit is provided for adapting a printing speed, a temperature of the printing head unit, a temperature of the printing baseplate, a temperature of the printed object or its surroundings and/or a pressure of the printing material in the nozzle, as a function of a desired quality of the printed object and/or a desired printing speed. In order to develop a process control tool for the 3D printing device . . . a numerical approach is proposed, which takes into consideration the relationships between the printing process itself and the material properties of the printing material. In this regard, these relationships are preferably described with equations that represent how the parameters influence the material properties of the printed printing material. The equations are subsequently preferably unified as a single equation, using multiple regression processes . . . In particular, in this way a printing process can be controlled in targeted manner]; Explanation: The detailed specification of the instant application, para [0033], indicates that the volumetric flow rate is derived from the “flow rate of the extrudate” [i.e., printing speed] / “sensed pressure” [i.e., pressure of printing material in the nozzle]. Hoelldorfer suggests the presence of the volumetric flow rate parameter, because printing speed and pressure of printing material in the nozzle parameters are present in Hoelldorfer and the volumetric flow rate parameter could have be derived by general math calculation by the one of ordinary skill in the art).


fluidically coupling the interior cavity of the nozzle to a pressure interface through a port

However, Russell teaches the detail of the pressure sensor inside the nozzle. More specifically, Russell teaches the pressure sensor that is fluidically coupled to a port via a pressure interface to detect the pressure of the fluid. With respect to claim 11 specifically, Russell teaches a method for printing a three-dimensional part with an additive manufacturing system, the method comprising:
fluidically coupling the interior cavity of the nozzle to a pressure interface through a port (Russell: paras [0057] – [0058], the pressure port body 210 includes a protrusion 220. The protrusion 220 [i.e., length of port] may extend from a bottom surface 214 of the pressure port body 210 and away from the top surface 212 of the pressure port body 210. An aperture 225 [i.e., diameter of port] may extend across the pressure port body 210 from a top opening 222 to a bottom or distal opening 224 in the protrusion 220. The aperture 225 may provide a defined path for fluid communication across the pressure port body 210 . . . The pressure transducer 230 [i.e., pressure sensor] may be in fluid communication with the aperture 225. For example, the pressure transducer 230 may be coupled to the top surface 212 of the pressure port body 210 such that the pressure transducer 230 is in fluid communication with the aperture 225; para [0030], The pressure transducer 130 may comprise any type of pressure sensing element or component. In some embodiments, a MEMS transducer may be used. The portion [i.e., pressure interface] of the pressure transducer 130 configured for interaction with the fluid to be measured may be positioned in fluid communication with the aperture (125 of FIG. 4) while the remaining surfaces of the pressure transducer 130 may be isolated from fluid communication with the aperture (125 of FIG. 4) due to one or more of: the impermeability of the pressure port body 110, seals preventing fluid communication  around the periphery of the pressure port body 110, and the nature of the bond or seal between the pressure transducer 130 and the transducer surface 112; paras [0030] & [0021]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoelldorfer and Russell because Russell teaches the missing detail of the pressure sensor and its interface for the pressure sensor used in the Hoelldorfer system.  

Regarding claim 12, modified Hoelldorfer further teaches the method according to claim 11, and Russell also teaches a method,  wherein measuring a pressure within the interior cavity of the nozzle includes communicating the pressure in the interior cavity of the nozzle to the pressure interface through a port (Russell: paras [0057] – [0058]; paras [0030] & [0021]).

Regarding claim 13, modified Hoelldorfer further teaches the method according to claim 12, and Russell also teaches a method, wherein communicating the pressure in the interior cavity of the nozzle to the pressure interface includes filling the port with the molten consumable material (Russell: paras [0057] – [0058]; paras [0030] & [0021]).

Regarding claim 14, modified Hoelldorfer further teaches the method according to claim 13, and Russell also teaches a method wherein: 
the pressure interface includes an interface cavity fluidically coupled to the interior cavity of the nozzle through the port (Russell: paras [0057] – [0058]; paras [0030] & [0021]); and 
Russell: paras [0057] – [0058]; paras [0030] & [0021]).


Claims 3 - 4 , 6-7 are rejected under 103 as being un-patentable over Hoelldorfer (US Pub. 2018/0200955), in view of Russell (US Pub. 2016/0370246). 

Regarding claim 3, modified Hoelldorfer further teaches the system according to claim 1, and Hoelldorfer and Russell also teach a system, wherein the pressure interface is integral with the nozzle (Hoelldorfer: para [0081]; Russell: para [0021], the pressure port assembly 100 may be understood as an integrated component, a package comprising pressure sensing elements [i.e., pressure interface] that can be disposed within, and as part of, a larger assembly [i.e., integral with the nozzle]. For example, the pressure port assembly 100 may be sized and designed to be disposed in communication with the fluid flow path, with the pressure port body 110 providing an attachment interface to a housing or other element defining the fluid flow path, and the pressure transducer 130 in fluid communication with the fluid flow path. The pressure port assembly 100 may be configured as an element of any number of larger assemblies. For example, the pressure port assembly 100 may be sized or configured to be placed within a portion of a syringe housing, with the pressure port body 110 coupled to the housing and the pressure transducer 130 in fluid communication with an interior portion of the syringe. Another example may be a fuel line, with the pressure port body 110 configured to be placed within a housing and coupled to an element of the fuel line, and the pressure transducer 130 in fluid communication with fluid within the fuel line; para [0048], It is within the scope of this disclosure to form or utilize a pressure port body 110 comprising a continuous material, including integrally formed pressure port bodies and other monolithic pressure port bodies [i.e., nozzle]. See also MPEP § 2144.04(V)(B)).  

Regarding claim 4, modified Hoelldorfer further teaches the system according to claim 1, wherein the pressure interface is radially offset from an axis of the nozzle tip (Hoelldorfer: para [0081]; Russell: para [0058]; Explanation:   the limitation “pressure interface is radially offset from an axis of the nozzle tip”  is not explicitly detailed by the combination of Hoelldorfer and Russell. This limitation shall be addressed by case law. See analysis above for limitation elements explicitly detailed by the combination of Hoelldorfer and Russell), 
but modified Hoelldorfer does not explicitly disclose the system according to claim 1, wherein the pressure interface is radially offset from an axis of the nozzle tip. 
However, the configuration of the claimed pressure interface (that is radially offset from an axis of the nozzle tip) was a matter of choice (e.g., accommodating different nozzle tip types and sizes), which one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious, absent persuasive evidence that the particular configuration of the claimed pressure interface was significant (Explanation: The specification of the instant application does not provide persuasive evidence regarding the significance of the particular configuration of the claimed pressure interface and, therefore, the particular configuration of the claimed pressure interface is deemed obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also See also MPEP § 2144.04(IV)(B) ) .

Russell: paras [0039] – [0040], The pressure port body 110 may further comprise a second surface [i.e., interface cavity] such as bottom surface 114, disposed opposite the transducer surface 112. In some instances, portions of the bottom surface 114 may be in fluid communication with the fluid to be measured. Seals or other components may prevent fluid communication around the periphery of the bottom surface 114 in some instances . . . In the illustrated embodiment, the pressure port body 110 further comprises a protrusion 120 extending from the bottom surface 114. The protrusion 120 may be an integral component or portion of the pressure port body 110. In the illustrated embodiment, the protrusion 120 is shown with a circular cross section, though any other shape is within the scope of this disclosure. In the depicted embodiment, the protrusion 120 is offset to one side. In other embodiments, the protrusion may be centered such that the protrusion extends from a middle of the pressure port body 110. Centering of the protrusion may, in some instances, allow for a decreased overall size of the pressure port assembly 100; Explanation: the limitation “the interface cavity has a volume of 16.39 cubic millimeters (0.00 1 cubic inches) to 32.77 cubic millimeters (0.002 cubic inches) such that an entire area of the pressure interface is wetted by the consumable material, wherein the pressure interface is at a depth of at least 0.25 millimeters (0.010 inches) within the port from the interior cavity” is not explicitly detailed by the combination of Hoelldorfer and Russell. This limitation shall be addressed by case law. See analysis above for limitation elements explicitly detailed by the combination of Hoelldorfer and Russell).

However, the configuration of the claimed interface cavity of pressure interface was a matter of choice, which one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious, absent persuasive evidence that the particular configuration of the claimed interface cavity of pressure interface was significant (Explanation: The specification of the instant application does not provide persuasive evidence regarding the significance of the particular configuration of the claimed interface cavity of pressure interface and, therefore, the particular configuration of the claimed interface cavity of pressure interface is deemed obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also See also MPEP § 2144.04(IV)(B)).

Regarding claim 7, modified Hoelldorfer further teaches the system according to claim 6, wherein the port has a diameter and a length, and a ratio of the length to the diameter is less than 3 (Russell: paras [0057] – [0058]; Explanation: the limitation element “ratio of the length to the diameter is less than 3” is not explicitly detailed by the combination of Hoelldorfer and Russell. This limitation element shall be addressed by case law. See analysis above for limitation elements explicitly detailed by the combination of Hoelldorfer and Russell), 

However, the configuration of the claimed port was a matter of choice, which one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious, absent persuasive evidence that the particular configuration of the claimed port was significant (Explanation: The specification of the instant application does not provide persuasive evidence regarding the significance of the particular configuration of the claimed port and, therefore, the particular configuration of the claimed port is deemed obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also MPEP § 2144.04(IV)(B)). 

Claims 8- 10 & 15-17 are rejected under 103 as being un-patentable over Hoelldorfer (US Pub. 2018/0200955), in view of Russell (US Pub. 2016/0370246), in further view of Neilson (US Pat. 5,733,319).

Regarding claim 8, modified Hoelldorfer further teaches the system according to claim 5, wherein the pressure interface comprises a diaphragm that is configured to deform in response to changes in the pressure within the interior cavity of the nozzle (Russell: paras [0039] – [0040]; Explanation: the limitation elements “diaphragm” and “deform” are not explicitly taught by Hoelldorfer and Russell. This limitation element shall be taught by Neilson. See analysis above for limitation elements explicitly taught Hoelldorfer and Russell), 

However, Neilson teaches the system according to claim 5, wherein the pressure interface comprises a diaphragm that is configured to deform in response to changes in the pressure within the interior cavity of the nozzle (Nelison: col 10, ln 59 – col 11, ln 7, Pressure interface 170 is fixed and supported by body 160 adjacent fluid chamber 172. Pressure interface 170 transmits pressure related indicia of the liquid coolant within fluid chamber 172 across pressure interface 170 to pressure sensor 130 (shown in FIG. 6) so that pressure sensor 130 may indirectly sense and determine the pressure and corresponding flow rate of the liquid coolant through chamber 172. Pressure interface 170 preferably comprises a flexible diaphragm made of polyurethane which is sealed to body 160 adjacent chamber 172. The flexible diaphragm expands and contracts based upon the pressure of the liquid coolant circulating through fluid chamber 172. As a result, the flexible diaphragm of pressure interface 170 allows pressure sensor 130 to sense the pressure exerted by the liquid coolant upon the flexible diaphragm to thereby detect the pressure of the liquid coolant circulating through chamber 172).  

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hoelldorfer to incorporate the teachings of Nelison, wherein the pressure interface comprises a diaphragm that is configured to deform in response to changes in the pressure within the interior cavity of the nozzle. The one of ordinary skill in the art would have been motivated to do so in order to increase the sensitivity of the pressure interface/system while providing an effective seal against fluid communication with the pressure sensor, thereby improving closed-loop pressure control and making the claimed invention more robust against pressure sensor corrosion (Nelison: col 10, ln 59 – col 11, ln 7).

Regarding claim 9, modified Hoelldorfer further teaches the system according to claim 8, and Hoelldorfer also teaches a system, wherein the system further comprises: 
a platen configured to support the extrudate discharged through the nozzle tip (Hoelldorfer: para [0069], The basic unit 20 has a printing baseplate 22 [i.e., platen], on which printing takes place during a printing procedure); 
a print head comprising the nozzle ( Hoelldorfer: para [0084], The feed device 14 is provided, in at least one operation, to feed a printing material 16 to the printing head unit 12. The feed device 14 is provided for feeding the printing material 16 to the printing head unit 12 in the form of a filament); and
 a head gantry configured to move the print head relative to the platen (Hoelldorfer: para [0014], the surface heating unit [i.e., head gantry] is configured to be movable relative to the printing baseplate, and the printing baseplate is configured to be movable relative to the surface heating unit).

Regarding claim 10, modified Hoelldorfer further teaches the system according to claim 9, and Hoelldorfer also teaches a system, further comprising 
a controller configured to adjust feed rates of the consumable material through the extruder based on the measured pressure to control a material flow rate of the extrudate through the nozzle tip in a closed-loop manner (Hoelldorfer: para [0096], the print routine of the individual layers is translated into machine code and transmitted to a microcontroller [i.e., controller] of the control and regulation unit 44. The software of the control and regulation unit 44 is a web-based application. Subsequently, a printing process can be started. During the printing process, motors, the surface heating unit 26, the printing baseplate 22, the active cooling unit 34, the local heating unit 32, etc. are controlled by a programmable microcontroller; Hoelldorfer: para [0027]).

Regarding claim 15, modified Hoelldorfer further teaches the method according to claim 14, wherein operably measuring the pressure within the interior cavity of the nozzle comprises deforming a diaphragm at the pressure interface in response to changes in pressure within the interior cavity of the nozzle (Russell: paras [0039] – [0040]; Explanation: the limitation elements “diaphragm” and “deforming” are not explicitly taught by Hoelldorfer and Russell. This limitation element shall be taught by Neilson. See analysis above for limitation elements explicitly taught Hoelldorfer and Russell), 
but modified Hoelldorfer does not explicitly disclose the method according to claim 14, wherein operably measuring the pressure within the interior cavity of the nozzle comprises deforming a diaphragm at the pressure interface in response to changes in pressure within the interior cavity of the nozzle.
However, Neilson teaches the method according to claim 14, wherein operably measuring the pressure within the interior cavity of the nozzle comprises deforming a diaphragm at the pressure interface in response to changes in pressure within the interior cavity of the nozzle (Nelison: col 10, ln 59 – col 11, ln 7, Pressure interface 170 is fixed and supported by body 160 adjacent fluid chamber 172. Pressure interface 170 transmits pressure related indicia of the liquid coolant within fluid chamber 172 across pressure interface 170 to pressure sensor 130 (shown in FIG. 6) so that pressure sensor 130 may indirectly sense and determine the pressure and corresponding flow rate of the liquid coolant through chamber 172. Pressure interface 170 preferably comprises a flexible diaphragm made of polyurethane which is sealed to body 160 adjacent chamber 172. The flexible diaphragm expands and contracts based upon the pressure of the liquid coolant circulating through fluid chamber 172. As a result, the flexible diaphragm of pressure interface 170 allows pressure sensor 130 to sense the pressure exerted by the liquid coolant upon the flexible diaphragm to thereby detect the pressure of the liquid coolant circulating through chamber 172).  

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hoelldorfer to incorporate the teachings of Nelison, wherein operably measuring the pressure within the interior cavity of the nozzle comprises deforming a diaphragm at the pressure interface in response to changes in pressure within the interior cavity of the nozzle. The one of ordinary skill in the art would have been motivated to do so in order to increase the sensitivity of the pressure interface/method while providing an effective seal against fluid communication with the pressure sensor, thereby improving closed-loop pressure control and making the claimed invention more robust against pressure sensor corrosion (Nelison: col 10, ln 59 – col 11, ln 7).

Regarding claim 16,  modified Hoelldorfer further teaches the method according to claim 15, further comprising adjusting a feed rate of the consumable material through the extruder in response to the measured pressure to control a material flow rate of the extrudate through the nozzle tip in a closed-loop manner using a controller (Hoelldorfer: para [0096], the print routine of the individual layers is translated into machine code and transmitted to a microcontroller [i.e., controller] of the control and regulation unit 44. The software of the control and regulation unit 44 is a web-based application. Subsequently, a printing process can be started. During the printing process, motors, the surface heating unit 26, the printing baseplate 22, the active cooling unit 34, the local heating unit 32, etc. are controlled by a programmable microcontroller; Hoelldorfer: para [0027]).


moving a print head comprising the nozzle relative to a platen during discharging the molten material as an extrudate through the nozzle tip (Hoelldorfer: para [0084], The feed device 14 is provided, in at least one operation, to feed a printing material 16 to the printing head unit 12. The feed device 14 is provided for feeding the printing material 16 to the printing head unit 12 in the form of a filament; para [0014], the surface heating unit is configured to be movable relative to the printing baseplate, and the printing baseplate is configured to be movable relative to the surface heating unit); and 
supporting the extrudate on the platen (Hoelldorfer: para [0069], The basic unit 20 has a printing baseplate 22 [i.e., platen], on which printing takes place during a printing procedure). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Boyd (US Pat. 6,398,329)
Thurow (US Pub. 2017/0036228)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        02/26/2021


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115